Chambers, J.
(concurring) — I concur with the result reached by the majority, but write separately to clearly place into context our holding today. Washington residents have a privacy interest in Department of Licensing (DOL) records. Cf. RCW 46.12.390. This is supported by our history, our statutes, and the very nature of the private information contained in the records. While this privacy interest is strong and protected, the legislature has given the police the power to access DOL records under certain circumstances. That grant of authority does not defeat the existence of the privacy interest; it modifies the way it is enjoyed. By law, law enforcement officers have the authority to access DOL records, but this limited access does not offend protected privacy interests, and therefore I concur.
This court uses a two-pronged analysis when analyzing a claim under article I, section 7 of the state constitution. In re Pers. Restraint of Maxfield, 133 Wn.2d 332, 339, 945 P.2d 196 (1997). First, we determine whether a cognizable privacy interest exists. Id. Second, we determine whether that interest has been invaded with or without authority of law. Id.; see also Const, art. I, § 7. When considering the existence of the privacy interest, we should carefully examine the historical protections granted by our state law. See, e.g., State v. Gunwall, 106 Wn.2d 54, 66, 720 P.2d 808 (1986); State v. Johnson, 128 Wn.2d 431, 445, 909 P.2d 293 (1996).
For over a decade, our legislature has recognized an important privacy interest in driver’s license records. See RCW 46.12.380. This legislative solicitude is compelling evidence of the existence of a cognizable privacy interest. In 1990, the legislature clearly articulated its concern finding that “indiscriminate release of the vehicle owner information [is] an infringement upon the rights of the owner and *34can subject owners to intrusions on their privacy.” Laws of 1990, ch. 232, § 1. To protect the privacy it recognized, the legislature enacted severe restrictions on the terms of disclosure and mandated notification of the driver. Id. § 2 (codified at former RCW 46.12.380 (1990)). Each violation of the terms of disclosure is a gross misdemeanor punishable by a fine of up to $10,000, imprisonment up to one year, or both. RCW 46.12.390. The declaration of legislative purpose, the stringent protections of the information, and the heavy penalties for violation of the law clearly demonstrate that our legislature has recognized a strong privacy interest in DOL records.
Further, the nature and extent of personal information available in the government records is of the type we have protected before. Cf. State v. Myrick, 102 Wn.2d 506, 511, 688 P.2d 151 (1984). This court has always jealously protected the privacy of Washington residents; we have found cognizable privacy interests in curbside garbage and in telephone records. State v. Boland, 115 Wn.2d 571, 578, 800 P.2d 1112 (1990); Gunwall, 106 Wn.2d at 69. But see Maxfield, 133 Wn.2d 332 (failing to obtain five signatures for the proposition that there is a privacy interest in information contained in electrical consumption records). I recognize that unlike the information potentially revealed in household garbage or telephone records, DOL records do not reveal the driver’s activities, associations, or beliefs. However, DOL records include age, weight, personal appearance, and ethnicity, all of which may be a great deal more sensitive than the electrical consumption records at issue in Maxfield. In addition, DOL records easily reveal the driver’s address, which many people, especially the victims of domestic violence, legitimately desire to keep private to protect their personal safety. The sensitive nature of this personal information supports the legislature’s finding of a privacy interest in the records.
The second prong of the article I, section 7 analysis is whether the government intrusion into private affairs was conducted with or without the authority of law. Maxfield, *35133 Wn.2d at 342. The State has a legitimate police power interest in allowing the police access to these records in performance of their duties. See Laws of 1990, ch. 232, § 1 (recognizing “the extraordinary value of the vehicle title and registration records for law enforcement”). In this case, the evidence clearly demonstrated that the police accessed the records for legitimate law enforcement purposes with “authority of law.” The legislature clearly intended to maintain “the availability of D vehicle records for the purposes of law enforcement.” Laws of 1990, ch. 232, § 1. Therefore, while vehicle owners have a protected privacy interest in the information contained in DOL licensing records, I concur with the majority that this court should affirm the Court of Appeals in denying the motions for dismissal or suppression.